DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 16 September 2022.  Claims 1 and 13 are currently amended.  Claims 17-20 are canceled.  Claims 1-4 and 9-16 are pending review in this action.  The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant’s corresponding amendments.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0129720, hereinafter Yun in view of Chinese Patent Publication CN105609882, hereinafter Zhuang, with evidence from U.S. Pre-Grant Publication No. 2011/0244314, hereinafter Lee.
Regarding claim 1, Yun teaches a secondary battery (100) (paragraph [0042]). The secondary battery (100) comprises a case (40). The case (40) includes a receiving space (“hole”) and an opening. A cap plate (41, “top cover”) is coupled to the opening of the case (40) to seal the case (40) (paragraph [0042] and figure 1). It is well-known in the art that batteries of the type taught by Yun inherently include cap plates hermetically sealed to cases to prevent the leakage of electrolyte from inside – see, e.g. the commonly owned Lee reference (paragraph [0055]). In the absence of a hermetic seal, Yun’s battery would leak and not function.
An electrode assembly is disposed in the receiving space (“hole”). The electrode assembly includes end faces arranged opposite each other in the z-direction (“1st direction”). The z-direction (“1st direction”) is perpendicular to the x-direction. The x-direction extends along an axis of the receiving hole, therefore it is an “axial direction”.  An electrode uncoated region (123, “pole tab”) extends from one of the end faces (paragraph [0049] and figures 2 and 3). 
The electrode assembly includes two electrode units (10) stacked along the x-direction (“axial direction”) (paragraph [0045] and figure 1). 
Along the y-direction (“2nd direction”), a size of the electrode uncoated region (123, “pole tab”) is smaller than a size of the end face (figure 3). The y-direction (“2nd direction”) is perpendicular to the z-direction (“1st direction”) and the x-direction (“axial direction”) (figures 2 and 5).
A current collecting plate (30) comprises a main body. The main body is located between one of the end faces and the case (40) (figure 1). The main body extends in the x-direction (“axial direction”) and is electrically connected to the electrode uncoated region (123, “pole tab”). The main body includes an opening (23) into which the electrode uncoated region (123, “pole tab”) is inserted to be welded to the current collecting plate (30). Thus, the main body partially overlaps with the electrode uncoated region (123, “pole tab”) along the y-direction (”2nd direction”) (paragraphs [0053, 0062] and figures 2 and 6). 
Yun teaches that the current collecting plate (30) includes current collecting portion (22, “current collecting sheet”). The current collecting portion (22, “current collecting sheet”) is connected to the electrode uncoated region (123, “pole tab”) (paragraph [0054]).
Yun’s current collecting plate (30) has three rows of current collecting portions (22, “current collecting sheets”) corresponding to three rows of electrode assemblies and their electrode uncoated regions (123, “pole tabs”) (figure 5). Thus, a current collecting portion (22, “current collecting sheet”) and its corresponding electrode assembly and its electrode uncoated region (123, “pole tab”) in an end row (say, the left row) are on the same side (left side) of the main body in the y-direction (”2nd direction”) (figure 5).
Yun shows a portion of the current collection plate (30) in a bent configuration (figure 1) – extension tab (26) is part of current collection plate (30). Therefore the current collecting portion (22, “current collecting sheet”) is bendable (“foldable”). 
In the assembled state, a thickness direction of the current collecting portion (22, “current collecting sheet”) is parallel to the z-direction (“1st direction”) (figure 5).
The final assembled state is capable of being achieved by first positioning the current collection plate (30) such that a thickness direction of the current collecting portion (22, “current collecting sheet”) is parallel to the x-direction (“axial direction”) and then executing a folding step to arrive at the configuration in which the thickness direction of the current collecting portion (22, “current collecting sheet”) is parallel to the z-direction (“1st direction”).
Yun’s electrode units are jelly roll electrode units (paragraph [0048]).
Yun fails to teach that: 1) the electrode units comprise two wide surfaces and two narrow surfaces connecting the two wide surfaces; and 2) the opening of the case (26) is located at an end of the receiving hole in the x-direction (“axial direction”).
Regarding 1), the formation of jelly roll electrode units in a shape comprising two wide surfaces and two narrow surfaces connecting the two wide surfaces is well-known in the art – see, e.g. Zhuang, who teaches stacking a plurality of such jelly roll electrode units (401) within a battery case (107) in the direction equivalent to Yun’s x-direction (“axial direction”) (paragraph [0024] and figures 4-6). In Zhuang’s electrode units (401), a wide surface and a narrow surface are alternately arranged around a circumference of the electrode unit (401) and the two narrow surfaces are arranged opposite each other in the direction equivalent to Yun’s y-direction (”2nd direction”) (figure 4). Zhuang’s electrode units (401) are stacked such that the wide surfaces are opposed to each other in the equivalent to Yun’s x-direction (“axial direction”) (figure 6).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yun’s electrode units in the customary shape of jelly roll electrode units without undue experimentation and with a reasonable expectation of success.
Regarding 2), it is well-known in the art to form the opening of a case on the side of the case including the external terminals – see, e.g. Zhuang (figure 6). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to locate the opening of Yun’s case (26) at an end of the receiving hole in the x-direction (“axial direction”) without undue experimentation and with a reasonable expectation of success.
Regarding claim 2, Yun teaches an end face. The end face may be arbitrarily divided into a “first area” and a “second area”, such that the “second area” is located on one side of the “first area” in the y-direction (”2nd direction”). The electrode uncoated region (123, “pole tab”) extends from the end face and thus from both the “first area” and the “second area”. The main body of the current collecting plate (30) is positioned between the entire end face and the case (40) (figure 1) – therefore a portion of the main body is disposed to correspond to the “second area”. 
Regarding claim 3, Yun teaches that the main body has a thickness (“size”) in the z-direction (“1st direction”). The electrode uncoated region (123, “pole tab”) has an extent (“size”) in the z-direction (“1st direction”). The sum of the thickness (“size”) of the main body in the z-direction (“1st direction”) and the extent (“size”) of the electrode uncoated region (123, “pole tab”) in the z-direction (“1st direction”) is smaller than the size of the end face in the y-direction (”2nd direction”).
Regarding claim 4, Yun teaches an end face. The end face may be arbitrarily divided into a “first area” and “second area” to meet the limitations of claim 2. The end face may similarly be arbitrarily divided to further include a “third area” located on the other side of the “first area” in the y-direction (“2nd direction”) such that a size of the “third area” is smaller than a size of the “second area”. 

Regarding claim 9, Yun teaches that the main body of the current collecting plate (30) includes an opening (23) into which the electrode uncoated region (123, “pole tab”) in inserted to be welded to the current collecting plate (30). It is expected that in the process of insertion, the electrode uncoated region (123, “pole tab”) at least partly bends in the z-direction (“1st direction”). Once welded, the electrode uncoated region (123, “pole tab”) is connected and fixed to the entirety of the current collecting portion (22, “current collecting sheet”) – including the surface facing away from the end face. 
Regarding claim 10, Yun teaches that there are two electrode assemblies stacked along the x-direction (“axial direction”) (figure 1). Each electrode assembly includes two adjacent electrode units (10). Two current collecting portions (22, “current collecting sheets”) are spaced apart in the x-direction (“axial direction”). The electrode uncoated region (123, “pole tab”) of one electrode assembly is connected to one current collecting portion (22, “current collecting sheet”) and the electrode uncoated region (123, “pole tab”) of the second electrode assembly is connected to a second current collecting portion (22, “current collecting sheet”). The electrode uncoated region (123, “pole tab”) of one electrode assembly overlaps with the electrode uncoated region (123, “pole tab”) of the other electrode assembly in the x-direction (“axial direction”) (figure 1).
Regarding claim 11, Yun teaches that each electrode assembly includes two electrode units (10). Each electrode unit includes a sub-end face and an electrode uncoated region (123, “sub-pole tab”) extending from the sub-end face. In each electrode assembly, two sub-end faces on one side form one of the end faces. The two electrode uncoated regions (123, “sub-pole tabs”) are of the same polarity (paragraph [0051]) and form the electrode uncoated region (123, “pole tab”). The electrode uncoated region (123, “sub-pole tab”) of one electrode unit extends out of an area of the sub-end face close to the other electrode unit in the x-direction (“axial direction”) (figure 1).
Regarding claim 12, Yun as modified by Zhuang teaches that an electrode uncoated region (113, “pole tab”) extends from an end face close to adjacent wide surfaces of the two electrode units.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0129720, hereinafter Yun in view of Chinese Patent Publication CN105609882, hereinafter Zhuang and U.S. Pre-Grant Publication No. 2021/0175567, hereinafter Kim ‘567 with evidence from U.S. Pre-Grant Publication No. 2011/0244314, hereinafter Lee.

Regarding claim 13, Yun teaches a secondary battery (100) (paragraph [0042]). The secondary battery (100) comprises a case (40). The case (26) includes a receiving space (“hole”) and an opening. A cap plate (41, “top cover”) is coupled to the opening of the case (40) to seal the case (40) (paragraph [0042] and figure 1). It is well-known in the art that batteries of the type taught by Yun inherently include cap plates hermetically sealed to cases to prevent the leakage of electrolyte from inside – see, e.g. the commonly owned Lee reference (paragraph [0055]). In the absence of a hermetic seal, Yun’s battery would leak and not function.
An electrode assembly is disposed in the receiving space (“hole”). The electrode assembly includes end faces arranged opposite each other in the z-direction (“1st direction”). The z-direction (“1st direction”) is perpendicular to the x-direction. The x-direction extends along an axis of the receiving hole, therefore it is an “axial direction”.  An electrode uncoated region (123, “pole tab”) extends from one of the end faces (paragraph [0049] and figures 2 and 3). 
The electrode assembly includes two electrode units (10) stacked along the x-direction (“axial direction”) (paragraph [0045] and figure 1). 
Along the y-direction (“2nd direction”), a size of the electrode uncoated region (123, “pole tab”) is smaller than a size of the end face (figure 3). The y-direction (“2nd direction”) is perpendicular to the z-direction (“1st direction”) and the x-direction (“axial direction”) (figures 2 and 5).
A current collecting plate (30) comprises a main body. The main body is located between on of the end faces and the case (40) (figure 1). The main body extends in the x-direction (“axial direction”) and is electrically connected to the electrode uncoated region (123, “pole tab”). The main body includes an opening (23) into which the electrode uncoated region (123, “pole tab”) is inserted to be welded to the current collecting plate (30). Thus, the main body partially overlaps with the electrode uncoated region (123, “pole tab”) along the y-direction (”2nd direction”) (paragraphs [0053, 0062] and figures 2 and 6). 
Yun teaches that the current collecting plate (30) includes current collecting portion (22, “current collecting sheet”). The current collecting portion (22, “current collecting sheet”) is connected to the electrode uncoated region (123, “pole tab”) (paragraph [0054]).
Yun’s current collecting plate (30) has three rows of current collecting portions (22, “current collecting sheets”) corresponding to three rows of electrode assemblies and their electrode uncoated regions (123, “pole tabs”) (figure 5). Thus, a current collecting portion (22, “current collecting sheet”) and its corresponding electrode assembly and its electrode uncoated region (123, “pole tab”) in an end row (say, the left row) are on the same side (left side) of the main body in the y-direction (”2nd direction”) (figure 5).
Yun shows a portion of the current collection plate (30) in a bent configuration (figure 1) – extension tab (26) is part of current collection plate (30). Therefore the current collecting portion (22, “current collecting sheet”) is bendable (“foldable”). 
In the assembled state, a thickness direction of the current collecting portion (22, “current collecting sheet”) is parallel to the z-direction (“1st direction”) (figure 5).
The final assembled state is capable of being achieved by first positioning the current collection plate (30) such that a thickness direction of the current collecting portion (22, “current collecting sheet”) is parallel to the x-direction (“axial direction”) and then executing a folding step to arrive at the configuration in which the thickness direction of the current collecting portion (22, “current collecting sheet”) is parallel to the z-direction (“1st direction”).
Yun’s electrode units are jelly roll electrode units (paragraph [0048]).
Yun fails to teach: 1) that the electrode units comprise two wide surfaces and two narrow surfaces connecting the two side surfaces; 2) the opening of the case (26) is located at an end of the receiving hole in the x-direction (“axial direction”) and 3) a battery module comprising two or more secondary batteries disposed side by side.
Regarding 1), the formation of jelly roll electrode units in a shape comprising two wide surfaces and two narrow surfaces connecting the two wide surfaces is well-known in the art – see, e.g. Zhuang, who teaches stacking a plurality of such jelly roll electrode units (401) within a battery case (107) in the direction equivalent to Yun’s x-direction (“axial direction”) (paragraph [0024] and figures 4-6). In Zhuang’s electrode units (401), a wide surface and a narrow surface are alternately arranged around a circumference of the electrode unit (401) (figure 4). Zhuang’s electrode units (401) are stacked such that the wide surfaces are opposed to each other in the equivalent to Yun’s x-direction (“axial direction”) (figure 6).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yun’s electrode units in the customary shape of jelly roll electrode units without undue experimentation and with a reasonable expectation of success.
Regarding 2), it is well-known in the art to form the opening of a case on the side of the case including the external terminals – see, e.g. Zhuang (figure 6). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to locate the opening of Yun’s case (26) at an end of the receiving hole in the x-direction (“axial direction”) without undue experimentation and with a reasonable expectation of success.
Regarding 3), it is well-known in the art to form secondary battery modules from individual secondary batteries for the purpose of obtaining a higher voltage than can be obtained from a single battery. It is further well-known in the art that secondary batteries in modules are arranged side-by-side – see, e.g. the commonly owned Kim ‘567 reference (figure 5).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to arrange multiple of Yun’s secondary batteries side-by-side in a module for the purpose of allowing for convenient electrical interconnections between the batteries and achieving a higher voltage than can be obtained from a single battery.
Regarding claim 14, Yun teaches an end face. The end face may be arbitrarily divided into a “first area” and a “second area”, such that the “second area” is located on one side of the “first area” in the y-direction (”2nd direction”). The electrode uncoated region (123, “pole tab”) extends from the end face and thus from both the “first area” and the “second area”. The main body of the current collecting plate (30) is positioned between the entire end face and the case (40) (figure 1) – therefore a portion of the main body is disposed to correspond to the “second area”. 
Regarding claim 15, Yun teaches that the main body has a thickness (“size”) in the z-direction (“1st direction”). The electrode uncoated region (123, “pole tab”) has an extent (“size”) in the z-direction (“1st direction”). The sum of the thickness (“size”) of the main body in the z-direction (“1st direction”) and the extent (“size”) of the electrode uncoated region (123, “pole tab”) in the z-direction (“1st direction”) is smaller than the size of the end face in the y-direction (”2nd direction”).
Regarding claim 16, Yun teaches an end face. The end face may be arbitrarily divided into a “first area” and “second area” to meet the limitations of claim 2. The end face may similarly be arbitrarily divided to further include a “third area” located on the other side of the “first area” in the y-direction (“2nd direction”) such that a size of the “third area” is smaller than a size of the “second area”. 

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combinations of the Yun, Zhuang and Lee and Yun, Zhuang and Kim ‘567 references were found to address the amended claims.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724